DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8-16 and 18-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amitai (US 2008/0198471).
Regarding claim 1, Amitai discloses a near eye optical system configured to receive an image beam comprising: a first optical waveguide (generally 20; specifically waveguide 20a in Figs. 10 and 17) configured to expand the image beam in a first 5direction and comprising: a first surface; a second surface opposite to the first surface; a first beam-splitting surface 16L located in the first optical waveguide and disposed in a tilted manner relative to the first surface and the second 10surface; a second beam-splitting surface 16R located in the first optical waveguide and disposed in a tilted manner relative to the first surface and the second surface, wherein a tilt direction of the second beam-splitting surface is opposite to a tilt direction of the first beam-splitting surface, and the first beam-splitting 15surface and the second beam-splitting surface are configured to receive the image beam incident from the first surface so that a first portion of the image beam passes through and a second portion of the image beam is reflected; a plurality of first reflective inclined surfaces 22L disposed on the first surface and arranged along the first direction, wherein a tilt direction of the 20plurality of first reflective inclined surfaces 22L is the same as the tilt direction of the first beam-splitting surface; a plurality of second reflective inclined surfaces 22R disposed on the first surface and arranged along the first direction, wherein a tilt direction of the plurality of second reflective inclined surfaces 22R is the same as the tilt 22File: 095354usf direction of the second beam-splitting surface, the first beam-splitting surface 16L is located between the second beam-splitting surface 16R and the plurality of first reflective inclined surfaces 22L, and the second beam-splitting surface 16R is located between the first beam-splitting surface 16L and the plurality of 5second reflective inclined surfaces 22R (see at least Figures 10-22 and paragraphs [0060]-[0087]).
Regarding claim 2, transmittances of the first beam splitting surface 22L in Amitai and the second beam splitting surface 22R to the image beam are less than reflectances thereof (see at least Figures 10-22 and paragraphs [0060]-[0087]).
Regarding claim 3, transmittances of the first beam splitting surface 22L and the second beam splitting surface 22R in Amitai to the image beam are less than or equal to a ratio of a viewing angle range formed by the first portion of the image beam at a projection target and a viewing angle range formed by the entire image beam at the projection target (see at least Figures 10-22 and paragraphs [0060]-[0087]).
Regarding claim 8, a reflective layer or a partially-transmissive and partially-reflective layer is coated on all of the first surface, the plurality of first reflective inclined surfaces 22L and the plurality of second reflective inclined surfaces 22R in Amitai (see at least Figure 10 and paragraph [0057]).  
Regarding claim 9, a reflective layer or a partially-transmissive and partially-reflective layer is coated on both the plurality of first reflective inclined surfaces 22L and the plurality of second reflective inclined surfaces 22R in Amitai (see at least Figure 10 and paragraph [0057]).  
Regarding claim 10, the system in Amitai further comprises a second optical waveguide 20b (see at least Figures 17-18) configured to expand the image beam in a second direction, comprising: a third surface, wherein the second surface is located between the first surface and the third surface; a fourth surface opposite the third surface; a third reflective surface 16b inclined relative to the third surface and the fourth surface; and a plurality of fourth reflective inclined surfaces 22b disposed on the fourth surface and arranged along the second direction, wherein the image beam emitted from the second surface is reflected by the third reflective inclined surface 16b and then is reflected by the third surface and the fourth surface to be transmitted in the second optical waveguide 2b, and the plurality of fourth reflective inclined surfaces 22b reflect the image beam toward the third surface so that the image beam is emitted from the third surface and transmitted to a projection target (see at least Figures 10-22 and paragraphs [0060]-[0087]).
Regarding claim 11, an extending direction of each of the fourth reflective inclined surfaces 22b in Amitai is perpendicular to an extending direction of each of the first reflective inclined surfaces and perpendicular to an extending direction of each of the second reflective inclined surfaces (see at least Figures 10-22 and paragraphs [0060]-[0087]).
Regarding claim 12, each of the first reflective inclined surfaces 22L in Amitai is extended along the second direction, each of the second reflective inclined surfaces 22R is extended along the second direction, and each of the fourth reflective inclined surfaces 22b is extended along the first direction (see at least Figures 10-22 and paragraphs [0060]-[0087]).
Regarding claim 13, a planar area is provided between the plurality of fourth reflective inclined surfaces 22b in Amitai (see at least Figures 17-18 and planar area of surface between surfaces 22b). 
Regarding claim 14, Amitai does not specifically teach that the third reflective inclined surface 16b be a surface of a convex structure (see Fig. 17 and para [0085] and end portion of waveguide 20b with surface 16b that protrudes relative to transparent inert portion 26).
Regarding claim 15, a viewing angle range in Amitai formed by the first portion of the image beam at projection target and a viewing angle range formed by the second portion of the image beam at the projection target are partially overlapped (see at least Figures 10-22 and paragraphs [0060]-[0087]).  
Regarding claim 16, viewing angle ranges in Amitai of adjacent first reflective inclined surfaces formed at the projection target are partially overlapped with each other, and viewing angle ranges of adjacent second reflective inclined surfaces formed at the projection target are partially overlapped with each other (see at least Figures 10-22 and paragraphs [0060]-[0087]).  
Regarding claim 18, the system in Amitai further comprises a projection device (at least 4,6) configured to emit the image beam toward the first surface and align the image beam with the first beam splitting surface 16L and the second beam splitting surface 16R (see at least Figures 10-22 and paragraphs [0060]-[0087]).  
Regarding claim 19, the first beam splitting surface 16L in Amitai and the second beam splitting surface 16R are formed by partially transmissive and partially reflective film embedded in the first optical waveguide (see at least Figure 10 and paragraph [0057]).  
Regarding claim 20, the first beam splitting surface 16L and the second beam splitting surface 16R in Amitai are V-shaped (see at least Figure 10).
Regarding claim 21, a planar area is provided between the plurality of first reflective inclined surfaces 22L in Amitai (see at least Figure 10 and planar areas on rear surface of waveguide between inclined surfaces 22L).
Regarding claim 22, a planar area is provided between the plurality of second reflective inclined surfaces 22R in Amitai (see at least Figure 10 and planar areas on rear surface of waveguide between inclined surfaces 22R).
Claims 1 and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (CN 104536138).
Regarding claim 1, Zhang discloses a near eye optical system configured to receive an image beam comprising: a first optical waveguide (see waveguide of Figure 9) configured to expand the image beam in a first 5direction and comprising: a first surface; a second surface opposite to the first surface; a first beam-splitting surface 92 located in the first optical waveguide and disposed in a tilted manner relative to the first surface and the second 10surface; a second beam-splitting surface 93 located in the first optical waveguide and disposed in a tilted manner relative to the first surface and the second surface, wherein a tilt direction of the second beam-splitting surface is opposite to a tilt direction of the first beam-splitting surface, and the first beam-splitting 15surface and the second beam-splitting surface are configured to receive the image beam incident from the first surface so that a first portion of the image beam passes through and a second portion of the image beam is reflected; a plurality of first reflective inclined surfaces (see Fig. 9 and Figs. 3-4; inclined surfaces of 32,35 closer to first beam splitting surface 92 in Fig. 9) disposed on the first surface and arranged along the first direction, wherein a tilt direction of the 20plurality of first reflective inclined surfaces is the same as the tilt direction of the first beam-splitting surface; a plurality of second reflective inclined surfaces (see Fig. 9 and Figs. 3-4; inclined surfaces of 32,35 closer to second beam splitting surface 93 in Fig. 9) disposed on the first surface and arranged along the first direction, wherein a tilt direction of the plurality of second reflective inclined surfaces is the same as the tilt 22File: 095354usfdirection of the second beam-splitting surface, the first beam-splitting surface 92 is located between the second beam-splitting surface 93 and the plurality of first reflective inclined surfaces, and the second beam-splitting surface 93 is located between the first beam-splitting surface 92 and the plurality of 5second reflective inclined surfaces (see at least Figures 10-22 and paragraphs [0060]-[0087]).
Regarding claim 4, the plurality of first reflective inclined surfaces and the plurality of second reflective inclined surfaces in Zhang are surfaces of a plurality of convex microstructures 32 on the first surface (see at least Figure 3).
Regarding claim 5, the plurality of first reflective inclined surfaces and the plurality of second reflective inclined surfaces in Zhang are surfaces of a plurality of micro recesses 35 at the first surface (see at least Figure 3 and micro recesses 35 on Part 2).
Regarding claim 6, the system in Zhang further comprises a compensation waveguide (Part 1, see Figure 3) disposed on the first surface, wherein the compensation waveguide has a plurality of convex microstructures 32 complementary in shape to the plurality of micro recesses 35 at a surface facing the facing the first optical waveguide Part 2 (see at least Figure 3).   
Regarding claim 7, a reflective layer or a partially transmissive and partially reflective layer in Zhang is coated on the plurality of first inclined surfaces and the plurality of second inclined surfaces (see at least Figures 3-4 and 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Amitai (US 2008/0198471).
Regarding claim 17, Amitai does not specifically teach that the first reflective inclined surfaces 22L and the second reflective inclined surfaces 22R be arranged at non-equidistant intervals.  However forming reflective inclined surfaces at non-equidistant intervals along the reflective surface of a waveguide is well-known in the art (Official Notice), and it would have been obvious to one of ordinary skill in the art at the time the invention was made to arranged the first and second inclined surfaces 22L,22R in Amitai at non-equidistant intervals in order to compensate for light loss at ends of the waveguide to produce a more uniform image and light distribution pattern.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082. The examiner can normally be reached Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P GRAMLING/           Primary Examiner, Art Unit 2875